Exhibit 32 ALLETE First Quarter 2008 Form 10-Q Section 1350 Certification of Periodic Report By the Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, each of the undersigned officers of ALLETE, Inc. (ALLETE), does hereby certify that: 1. The Quarterly Report on Form 10-Q of ALLETE for the quarterly period ended March 31, 2008, (Report) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15U.S.C. 78m); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of ALLETE. Date:May
